Citation Nr: 1015733	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2009.  
Following a review of the Veteran's claims file and after 
conducting an audiologic examination, the examiner rendered 
an opinion and stated: 

Veteran served 2 yrs infantryman (no combat) - his 
HL is very severe (RE>LE) and what in my opinion is 
beyond a normal progression.  Therefore, I cannot 
resolve this issue without resort to mere 
speculation.  

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Daves v. Nicholson, 
21 Vet. App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

With respect to medical examinations, the Court has held that 
"a medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  The Court has also indicated that in evaluating 
the medical opinion evidence, (1) the testimony is based upon 
sufficient facts or data; (2) the testimony is the product of 
reliable principles and methods; and (3) the expert witness 
has applied the principles and methods reliably to the facts 
of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

In addition, the Court recently stated that before the Board 
can rely on an examiner's conclusion that an etiology opinion 
would be speculative, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in 
the Board's review of the evidence.  Jones v. Shinseki, No. 
07-3060 (U.S. Vet. App., March 25, 2010).  

The Board acknowledges that there are cases when an examiner 
is unable to render a medical opinion due to limits to the 
most current medical knowledge.  Here, however, it is unclear 
to the Board why the examiner was unable to render an opinion 
without resorting to speculation.  The examiner stated that 
the hearing loss is beyond the normal progression but did not 
indicate the significance of such fact or state why such fact 
made it difficult to render an opinion.  As such, 
clarification is necessary prior to further consideration of 
these matters by the Board.  

Finally, the Board notes that while these matters are being 
remanded for additional medical opinion, the Veteran is 
reminded that it remains his responsibility to submit 
evidence to support his claim.  38 U.S.C.A. § 5107(a).  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO/AMC should return the claims 
file to the examiner who conducted the 
June 2009 VA audiologic examination, or if 
the examiner is unavailable, to another 
audiologic examiner.  Following a review 
of this remand directive, and after any 
further review of the Veteran's claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent 
probability or better) that any hearing 
loss and tinnitus is due to or the result 
of the Veteran's active military service.  
The examiner should not invoke the phrase 
"without resort to mere speculation" 
without first explaining the basis for 
such an opinion.  

2.  After the development requested has 
been completed, the RO/AMC must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the 
RO/AMC must readjudicate the claims of 
service connection for bilateral hearing 
loss and tinnitus.  If the benefit sought 
on appeal remains denied, the RO must 
furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


